DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 are rejected under 35 U.S.C. 102a1 as being anticipated by Qiahe (U.S. Pub. No. 2009/0066488).
Regarding claim 1, Qiahe discloses a vehicle safety device, comprising: 
a tilt sensor (paragraph 26 discloses tilt sensors as an “intrusion sensor”) that generates an alert signal in response to vehicle tilt (paragraph 28 discloses sending messages upon data from intrusion sensors); and 
a bistable switch circuit (The specification of this application in paragraph 14 discloses this can be a logic switch) that toggles between a first bistable switch position and a second bistable switch position to: selectively connect a power source to an ignition system and a fuel pump in the first bistable switch position in response to a reset signal (paragraph 54 discloses that the controller through menus can enable and disable the ignition and fuel pump. Paragraphs 29, 46 discloses how this can be an automatic response); and 
selectively disconnect the power source from the ignition system and the fuel pump and generate a notification signal in the second bistable switch position in response to the alert signal to shut off the engine and summon emergency assistance (paragraph 54 discloses disabling ignition and the fuel pump as well as sending alert signals.  Paragraphs 29, 46 discloses how this can be an automatic response);
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747